                                          Case 4:19-cv-00083-PJH Document 59 Filed 11/27/19 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      JAYSON HUNTSMAN,
                                                                                      Case No. 19-cv-00083-PJH
                                  8                   Plaintiff,

                                  9             v.                                    ORDER DENYING DEFENDANT’S
                                                                                      MOTION FOR JUDGMENT ON THE
                                  10     SOUTHWEST AIRLINES CO.,                      PLEADINGS
                                  11                  Defendant.                      Re: Dkt. No. 52

                                  12
Northern District of California
 United States District Court




                                  13

                                  14         Southwest Airlines Co.’s motion for judgment on the pleadings came on for

                                  15   hearing before this court on November 27, 2019. Plaintiff appeared through his counsel,

                                  16   Peter Romer-Friedman and Thomas Jarrad. Defendant appeared through its counsel,

                                  17   Brian Berry. Having read the papers filed by the parties and carefully considered their

                                  18   arguments and the relevant legal authority, and good cause appearing, the court hereby

                                  19   DENIES defendant’s motion, for the reasons stated at the hearing.

                                  20         IT IS SO ORDERED.

                                  21   Dated: November 27, 2019

                                  22                                              /s/ Phyllis J. Hamilton
                                                                                  PHYLLIS J. HAMILTON
                                  23                                              United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
